Name: 2002/31/EC: Commission Decision of 14 January 2002 concerning certain protection measures relating to classical swine fever in Spain and amending Decision 2001/925/EC (Text with EEA relevance) (notified under document number C(2002) 74)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  Europe;  agricultural activity;  agricultural policy;  organisation of transport;  health
 Date Published: 2002-01-16

 Avis juridique important|32002D00312002/31/EC: Commission Decision of 14 January 2002 concerning certain protection measures relating to classical swine fever in Spain and amending Decision 2001/925/EC (Text with EEA relevance) (notified under document number C(2002) 74) Official Journal L 013 , 16/01/2002 P. 0031 - 0031Commission Decisionof 14 January 2002concerning certain protection measures relating to classical swine fever in Spain and amending Decision 2001/925/EC(notified under document number C(2002) 74)(Text with EEA relevance)(2002/31/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10(3) thereof,Whereas:(1) Outbreaks of Classical Swine Fever have occurred in the Province of Barcelona in CataluÃ ±a in Spain.(2) In view of the trade in live pigs, these outbreaks are liable to endanger the herds of other Members States.(3) Spain has taken measures within the framework of Council Directive 2001/89/EC of 23 October 2001, on Community measures for the control of classical swine fever(3).(4) The Commission adopted Decision 2001/925/EC of 20 December 2001 concerning certain protection measures relating to classical swine fever in Spain(4).(5) In the light of the evolution of the situation and following results of the epidemiological enquiries, it is necessary to prolong the measures adopted and to reduce the area subjected to some of these measures. Decision 2001/925/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 8 of Decision 2001/925/EC:(a) the words "20 January 2002" are replaced by the words "20 February 2002";(b) the words "31 January 2002" are replaced by the words "28 February 2002".Article 2In the Annex to Decision 2001/925/EC the word "CataluÃ ±a" is replaced by the words "The Provinces of Barcelona and Gerona in CataluÃ ±a".Article 3The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 4This Decision is addressed to the Member States.Done at Brussels, 14 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 339, 21.12.2001, p. 56.